March 18, 2010 VIA EDGAR EDGAR Operations branch Division of Investment Management Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Re: Principal Funds, Inc. (the "Fund") File No. 333-164920 Dear Sir/Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Act"), the Fund hereby certifies that (i) the form of prospectus/proxy statement that the Fund would have filed under Rule 497(b) or (c) under the Act would not have differed from the prospectus/proxy statement contained in the Fund's most recent pre-effective amendment (Pre-Effective Amendment No. 1 to Registration Statement No. 333-164487) (the "Amendment"); and (ii) the text of the Amendment was filed electronically via EDGAR on March 16, 2010. If you have questions or would like further information, please call me at 515-235-9328. Very truly yours, /s/ Adam U. Shaikh Adam U. Shaikh Assistant Counsel AUS/ka
